119 F.3d 7
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Barry BRADSHAW;  Norma Bradshaw, Defendants-Appellants.
No. 96-16801.
United States Court of Appeals, Ninth Circuit.
Submitted July 14, 1997**Decided July 18, 1997.

Before:  HUG, Chief Judge, KOZINSKI and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Barry and Norma Bradshaw appeal the district court's order concluding the Bradshaws had trespassed upon lands owned by the United States by allowing their cattle to graze without a permit inside the Humboldt National Forest.  The Bradshaws contend the national forest lands in Nevada are actually unappropriated public lands which belong to the State of Nevada, not the United States.  These contentions recently were rejected in our recent opinion in United States v. Gardner, 107 F.3d 1314 (9th Cir.1997).  Accordingly, the district court is

AFFIRMED.1


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 We decline to consider the Bradshaw's arguments which were not presented to the district court.  See Gardner, 107 F.3d at 1320